Exhibit 10.4
 
AMENDMENT TO ASSET PURCHASE AGREEMENT
 


 
THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of
October 3, 2011, is made and entered into by and among SOMA MEDICAL ASSESSMENTS
CORP., a corporation incorporated under the laws of the Province of Ontario (the
“Purchaser”); EXAMWORKS GROUP, INC., a Delaware corporation and the ultimate
parent of the Purchaser (the “Parent”); 1742366 ONTARIO LIMITED (f.k.a. SOMA
MEDICAL ASSESSMENTS INC.), a corporation incorporated under the laws of the
Province of Ontario (the “Seller”); 1495929 ONTARIO INC., a corporation
incorporated under the laws of the Province of Ontario and the sole shareholder
of the Seller (the “Shareholder”); and TROY CUMISKEY, the sole shareholder of
the Shareholder (the “Founder”).
 
RECITALS
 
WHEREAS, the Parties entered into an asset purchase agreement dated as of June
30, 2010 (together with any modifications thereto prior to date hereof, the
“APA”);
 
WHEREAS, the Parties mutually desire to amend the APA to remove the purchase
price adjustments in respect of any Holdback Period Surplus or Holdback Period
Deficit, in accordance with the terms hereof.
 
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, each Party hereby agrees
as follows:
 
AGREEMENT
 
1.
APA Amendments.  The APA is hereby amended as follows:

 


 
 
1.1.
Sections 3.5 (Holdback Period Adjustment), 3.6 (Holdback Amount), and 3.7
(Conduct of the Purchased Business Until the Completion of the Holdback Period),
and subsection (c) of Section 8.1 are deleted in their entirety.

 


 
 
1.2.
The defined terms “EBITDA Shortfall,” “Excess EBITDA,” “Final Holdback
Adjustment Schedule,” “Holdback Adjustment Schedule,” “Holdback Cash,” “Holdback
Period,” “Holdback Period EBITDA,” “Holdback Period Deficit,” “Holdback Period
Revenue,” “Holdback Period Surplus,” “New Shares” and “Revenue Shortfall” are
deleted in their entirety.

 


 
2.
Interpretation.  Any other Sections of the APA and any Seller Ancillary
Documents or Purchaser Ancillary Documents containing terms relating to a
post-Closing adjustment to the Purchase Price with respect to a Holdback Period
Surplus or Holdback Period Deficit shall be construed and interpreted in
accordance with the intent of this Amendment, which is to remove any such
adjustment and provide for the release of the Holdback Shares to the
Seller.  Each of the parties hereto shall take all such further actions or
execute such further documents as may be necessary to effect the terms of this
Amendment and the intent thereof.

 


 
 

--------------------------------------------------------------------------------

 
 
3.
Release of Holdback Shares.  Within four (4) business days following the date of
this Amendment, the Parent shall direct Bank of New York Mellon, the transfer
agent holding the Holdback Shares, to release the Holdback Shares to the Seller
and to remove all restrictive legends.

 


 
4.
Reaffirmation.  The Parties hereby confirm and ratify each of the provisions of
the APA, Seller Ancillary Documents and Purchaser Ancillary Documents as amended
hereby, which shall each remain in full force in effect with its terms and
provisions except as amended by this Amendment.

 


 
5.
Miscellaneous Provisions.

 


 
 
5.1.
Capitalized terms used but not defined herein shall have the meanings given to
them in the APA.

 


 
 
5.2.
This Amendment may be executed in one or more counterparts, all counterparts
shall be valid and binding on the Party executing them and all counterparts
shall together constitute one and the same document for all
purposes.  Signatures transmitted via facsimile or email in .pdf format shall be
deemed original signatures.

 


 
 
5.3.
This Amendment shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the federal laws of the
Canada applicable therein, and shall be construed and treated in all respects as
an Ontario contract.  Each of the Parties hereby irrevocably attorns to the
exclusive jurisdiction of the Courts of the Province of Ontario in respect of
all matters arising and in relation to this Agreement.

 


 


 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed,
as of the date first written above.
 

   
PARENT:
             
EXAMWORKS GROUP, INC.
             
By: /s/ Wesley Campbell
     
Name: Wesley Campbell
     
Title: President
 

           
PURCHASER:
             
SOMA MEDICAL ASSESMENTS CORP.
             
By: /s/ Wesley Campbell
     
Name: Wesley Campbell
     
Title: President
 

           
SELLER:
             
1742366 ONTARIO LIMITED
     
(f.k.a. SOMA MEDICAL ASSESSMENTS INC.)
             
By: /s/ Troy Cumiskey
     
Name: Troy Cumiskey
     
Title: President
 

           
SHAREHOLDER:
             
1495929 ONTARIO INC.
             
By: /s/ Troy Cumiskey
     
Name: Troy Cumiskey
     
Title: President
 

           
FOUNDER:
             
By: /s/ Troy Cumiskey
     
Troy Cumiskey
         


[Amendment to Asset Purchase Agreement]